Citation Nr: 1722568	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-38 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to disability ratings for bilateral hearing loss higher than 30 percent from January 31, 2007, and 80 percent from November 13, 2009.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1963 to February 1985.

This appeal comes before the Board of Veterans' Appeals from rating decisions of the Oakland, California Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In January 2007, the Veteran submitted a claim for a disability rating higher than the existing 10 percent rating for bilateral hearing loss.  In a December 2007 rating decision, the RO granted an increase to a 30 percent rating effective in January 2007.  The Veteran appealed for a higher rating.  In a December 2009 rating decision, the RO increased the rating to 80 percent effective in November 2009.  The Veteran has continued his appeal, indicating that he is seeking ratings higher than the ratings assigned.

The appeal was remanded by the Board in December 2014 for additional development.  The Board also determined that the Veteran had submitted records indicating that the United States Social Security Administration (SSA) has found him to be disabled, in part due to his hearing loss, and these constituted a TDIU claim.  This issue was included in the remand. 

The issue of service connection for tinnitus has been raised by the record, in statements submitted in June 2007 and December 2008 and in a November 2009 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the issues of: entitlement to disability ratings for bilateral hearing loss higher than 30 percent from January 31, 2007, and 80 percent from November 13, 2009; and entitlement to TDIU, must again be remanded to the AOJ for the failure to comply with Board remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In the December 2014 remand, the Board instructed the AOJ to: 

1.  Obtain records of the Veteran's application for and award, in approximately 2007, of disability benefits from the United States Social Security Administration (SSA). Associate those records with the claims file.

2.  Schedule the Veteran for a VA medical examination to address the effects of his service-connected disabilities on his capacity for employment. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Service connection is established for bilateral hearing loss and for pes planus with heel spur syndrome. Ask the examiner to discuss the current effects of the service-connected disabilities. Ask the examiner to discuss how the service-connected disabilities affect the Veteran's capacity for employment. Ask the examiner to provide opinion as to whether it is at least at least as likely as not (a 50 percent or greater likelihood) that the combined effects of the Veteran's service-connected disabilities would make him unable to secure or follow a substantially gainful occupation, if he were to attempt to do so. Ask the examiner to explain the conclusions reached.

3.  Thereafter, the RO is to readjudicate the ratings for the Veteran's hearing loss, and is to adjudicate the TDIU claim that was raised by the record.

4.  Thereafter, if any remanded claim remains less than fully granted, issue a statement of the case or supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

It appears that none of the required development was completed by the AOJ.  There is no evidence of a request to the Social Security Administration, updated examinations, nor any additional development at all.  Therefore, remand is necessary in order to comply with the directives pursuant to Stegall.  

The Board also previously referred the issue of tinnitus back to the RO for appropriate action, as it has been raised by the record in multiple statements, but no action was taken on this issue either. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's application for and award, in approximately 2007, of disability benefits from the United States Social Security Administration (SSA).  Associate those records with the claims file.

2.  Schedule the Veteran for a VA medical examination to address the effects of his service-connected disabilities on his capacity for employment.  Provide access to the Veteran's electronic file for the examiner for review.  Ask the examiner to review the entire electronic file and examine the Veteran.  Service connection is established for bilateral hearing loss and for pes planus with heel spur syndrome.  Ask the examiner to discuss the current effects of the service-connected disabilities.  Ask the examiner to discuss how the service-connected disabilities affect the Veteran's capacity for employment.  Ask the examiner to provide opinion as to whether it is at least at least as likely as not (a 50 percent or greater likelihood) that the combined effects of the Veteran's service-connected disabilities would make him unable to secure or follow a substantially gainful occupation, if he were to attempt to do so.  Ask the examiner to explain the conclusions reached.

3.  Thereafter, the RO is to readjudicate the ratings for the Veteran's hearing loss, and is to adjudicate the TDIU claim that was raised by the record.

4.  Thereafter, if any remanded claim remains less than fully granted, issue a statement of the case or supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

